BARKSDALE, District Judge
(dissenting) .
With due deference to the views of the majority so ably expressed in Judge Bryan’s opinion, I find myself unable to agree with the majority opinion, and therefore I dissent.
Although no information as to the legislative history of the South Carolina statute here involved (Section 16-81, Code of Laws of South Carolina 1962) appears in the record, I am willing to concede that the apparent objects of the Act were the “personal protection of the woman involved”, and “to encourage a free report of the crime by the victim”. But I cannot agree that in a statutory inhibition of publication of the “name of the victim”, “name” is equivalent to “identity”: “identity” is a much broader term than “name”. If the South Carolina Legislature had intended by its statute to proscribe the publication of information from which “identity” could be determined, it could quite readily have said so, as does 'the Wisconsin statute.
The common law right of privacy exists in South Carolina, and an unwarranted invasion of this right is tortious and actionable, but it is not an absolute right, and where the alleged invasion of privacy is the publication of matter of public concern and record, it is not tortious nor *506actionable. Meetze v. Associated Press, 230 S.C. 330, 95 S.E.2d 606.
The majority take the view that “the plaintiffs may sue under the common law as fortified by the statute”. It seems clear to me that plaintiffs have no cause of action at common law, because the published matter came within the well recognized exceptions to the right of privacy, and that even a liberal construction does not justify the court in equating “name” with “identity”.
I would affirm the judgment of the District Court.